UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-6176


RICHARD RUDISILL,

                     Petitioner - Appellant,

              v.

WARDEN CRAIG APKER, Warden, FMC Butner,

                     Respondent - Appellee,

              and

UNITED STATES OF AMERICA,

                     Respondent.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:12-hc-02311-BO)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Donnell Rudisill, Appellant Pro Se. Seth Morgan Wood, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Richard Donnell Rudisill, a federal prisoner, appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and

find no reversible error. Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court. Rudisill v. Apker, No.

5:12-hc-02311-BO (E.D.N.C. Jan. 12, 2015). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3